TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00715-CV



                               Carowest Land, Ltd., Appellant

                                               v.

                        Y.C. Partners, Ltd. d/b/a Yantis Company;
              City of New Braunfels, Texas, and Michael Morrison, Appellees


    FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
      NO. C2010-1519D, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Carowest Land, Ltd. has filed an unopposed motion requesting that this

appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: May 1, 2012